                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT DAVID JAEKEL,                            Case No. 20-cv-00340-TSH
                                   8                   Plaintiff,

                                   9             v.                                      CASE MANAGEMENT ORDER
                                  10     AYTU BIOSCIENCE, INC., et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Federal Rule of Civil Procedure 16, the Court issues the following Case
                                  14   Management Order. Failure to comply with this Order is cause for sanctions under Rule 16(f).
                                  15   All questions should be directed to Rose Maher, Courtroom Deputy, at (415) 522-4708.
                                  16

                                  17                    SUMMARY OF CASE MANAGEMENT DEADLINES
                                  18
                                        Deadline to Seek Leave to Amend Pleadings                                        8/15/2020
                                  19
                                        Deadline to File Updated Case Management Conference Statement                     3/4/2021
                                  20
                                        Further Case Management Conference (10:00 a.m. in Courtroom G)                   3/11/2021
                                  21
                                        Close of Fact Discovery                                                          4/11/2021
                                  22
                                        Disclosure of Expert Witnesses                                                   5/13/2021
                                  23
                                        Disclosure of Rebuttal Expert Witnesses                                          6/10/2021
                                  24
                                        Close of Expert Discovery                                                         7/8/2021
                                  25
                                        Deadline to File Dispositive Motions                                              8/5/2021
                                  26
                                        Hearing on Dispositive Motions                                                    9/9/2021
                                  27
                                        Exchange of Pretrial Disclosures                                                11/10/2021
                                  28
                                   1    Deadline to File Pretrial Statement, Motions in Limine and Related Documents 11/25/2021
                                   2    Deadline to File Oppositions to Motions in Limine                                   12/2/2021
                                   3    Pretrial Conference                                                                12/16/2021
                                   4    Final Pretrial Conference                                                           1/13/2022
                                   5    Jury Trial (Duration to be determined)                                              1/24/2022
                                   6

                                   7   A.     Settlement and ADR
                                   8          The parties shall participate in private mediation, to take place prior to the March 11, 2021
                                   9   case management conference.
                                  10   B.     Discovery
                                  11          The parties shall abide by the undersigned’s Discovery Standing Order, available at
                                  12   http://cand.uscourts.gov/tshorders.
Northern District of California
 United States District Court




                                  13   C.     Pretrial Motions
                                  14          All pretrial motions shall be filed in accordance with Civil Local Rule 7 and noticed for
                                  15   hearing on any available Thursday at 10:00 a.m., without contacting the Court. The Court shall
                                  16   hear dispositive motions in Courtroom G, located on the 15th Floor of the Federal Building, 450
                                  17   Golden Gate Avenue, San Francisco, California.
                                  18          All summary judgment motions shall comply with the following requirements for
                                  19   statements of facts:
                                  20                  (1) Separate Statement of Facts: Any party filing a motion for
                                                      summary judgment must file a statement, separate from the motion
                                  21                  and memorandum of law, setting forth each material fact on which
                                                      the party relies in support of the motion. Each material fact in the
                                  22                  separate statement must be set forth in a separately numbered
                                                      paragraph and must refer to a specific admissible portion of the record
                                  23                  where the fact finds support (for example, affidavit, deposition,
                                                      discovery response, etc.). A failure to submit a separate statement of
                                  24                  facts in this form may constitute grounds for denial of the motion.
                                  25                  (2) Controverting Statement of Facts: Any party opposing a motion
                                                      for summary judgment must file a statement, separate from that
                                  26                  party’s memorandum of law, setting forth: (a) for each paragraph of
                                                      the moving party’s separate statement of facts, a correspondingly
                                  27                  numbered paragraph indicating whether the party disputes the
                                                      statement of fact set forth in that paragraph and a reference to the
                                  28                  specific admissible portion of the record supporting the party’s
                                                                                        2
                                                      position if the fact is disputed; and (b) any additional facts that
                                   1                  establish a genuine issue of material fact or otherwise preclude
                                                      judgment in favor of the moving party. Each additional fact must be
                                   2                  set forth in a separately numbered paragraph and must refer to a
                                                      specific admissible portion of the record where the fact finds support.
                                   3
                                                      (3) Reply Statement of Facts: If the party opposing summary
                                   4                  judgment sets forth additional facts, the moving party shall file a
                                                      statement, separate from the reply brief, with correspondingly
                                   5                  numbered paragraphs indicating whether the party admits or disputes
                                                      the statement of fact set forth in that paragraph and, if disputed, a
                                   6                  reference to the specific admissible portion of the record supporting
                                                      the party’s position. Facts that are not already included in the motion
                                   7                  and/or opposition are not permitted.
                                   8                  (4) Alternative Procedure: As an alternative to filing a statement of
                                                      facts and controverting statement of facts, the movant and the party
                                   9                  opposing the motion may jointly file a stipulation signed by the
                                                      parties setting forth a statement of the stipulated facts and the
                                  10                  following statement: “The parties agree there is no genuine issue of
                                                      any material fact.” As to any stipulated facts, the parties so stipulating
                                  11                  may state that their stipulations are entered into only for the purpose
                                                      of the motion for summary judgment and are not intended to be
                                  12                  otherwise binding.
Northern District of California
 United States District Court




                                  13   D.      Exchange and Filing of Pretrial Disclosures
                                  14           By November 10, 2021, lead counsel who will try the case shall meet and confer with

                                  15   respect to the preparation and content of the joint pretrial conference statement and shall exchange

                                  16   the papers described in Rule 26(a)(3). These papers must be filed with the Court by November 25,

                                  17   2021.

                                  18   E.      Joint Pretrial Conference Statement
                                  19           By November 25, 2021, the parties shall file a joint pretrial conference statement with the

                                  20   following information:

                                  21                  (1) Substance of the Action: A brief description of the substance of
                                                      claims and defenses which remain to be decided.
                                  22
                                                      (2) Relief Prayed: A detailed statement of all the relief claimed,
                                  23                  particularly itemizing all elements of damages claimed as well as
                                                      witnesses, documents or other evidentiary material to be presented
                                  24                  concerning the amount of damages.
                                  25                  (3) Undisputed Facts: A plain and concise statement of all relevant
                                                      facts not reasonably disputable, as well as which facts parties will
                                  26                  stipulate for incorporation into the trial record without the necessity
                                                      of supporting testimony or exhibits.
                                  27
                                                      (4) Disputed Factual Issues: A plain and concise statement of all
                                  28                  disputed factual issues which remain to be decided.
                                                                                          3
                                   1                  (5) Disputed Legal Issues: Without extended legal argument, a
                                                      concise statement of each disputed point of law concerning liability
                                   2                  or relief, citing supporting statutes and decisions.
                                   3                  (6) Agreed Statement: A statement assessing whether all or part of the
                                                      action may be presented upon an agreed statement of facts.
                                   4
                                                      (7) Stipulations: A statement of stipulations requested or proposed for
                                   5                  pretrial or trial purposes.
                                   6                  (8) Amendments or Dismissals: A statement of requested or proposed
                                                      amendments to pleadings or dismissals of parties, claims, or defenses.
                                   7
                                                      (9) Estimated Time of Trial: An estimate of the number of hours
                                   8                  needed for the presentation of each party’s case.
                                   9                  (10) Bifurcation or Separate Trial of Issues: A statement of whether
                                                      bifurcation or a separate trial of specific issues is feasible and desired.
                                  10
                                                      (11) Settlement: A statement summarizing the status of the parties’
                                  11                  settlement negotiations and indicating whether further negotiations
                                                      are likely to be productive.
                                  12
Northern District of California
 United States District Court




                                  13   F.     Witness List
                                  14          A witness list shall be provided as an appendix to the joint pretrial conference statement.

                                  15   The following information should be included. For each party, a list of all witnesses to be called

                                  16   for trial, including those appearing by deposition. For each witness, a statement of the substance

                                  17   of his or her testimony and an estimate regarding the length of testimony (including direct and

                                  18   cross-examination).

                                  19          If the witness is an expert witness, the statement should briefly state the expert’s theories

                                  20   and conclusions and the bases therefor, which shall also specify to which disputed factual or legal

                                  21   issues the testimony relates, and an estimate of the time required for direct and cross examination.

                                  22   In addition, the expert’s curriculum vitae and report (if any) should be attached. If there are

                                  23   objections to a live witness’s testimony, whether in whole or in part, that objection should be

                                  24   raised through a motion in limine.

                                  25          No party shall be permitted to offer any witness that is not disclosed in its witness list,

                                  26   except with leave of the Court for good cause shown.

                                  27   G.     Exhibit List
                                  28          A joint list of all exhibits to be offered at trial shall be provided as an appendix to the joint
                                                                                          4
                                   1   pretrial conference statement. Plaintiff(s) shall mark the exhibits numerically; Defendant(s) shall

                                   2   mark the exhibits alphabetically. The list shall state each proposed exhibit by its number or

                                   3   alphabetical letter, description and sponsoring witness. All documents shall be authenticated prior

                                   4   to trial. The list shall include a joint exhibit list in tabular form, with (a) a column that briefly

                                   5   describes the exhibit; (b) a column that describes for what purpose the party will offer the exhibit

                                   6   and identifies its sponsoring witness; (c) a column that states any objections to the exhibit; (d) a

                                   7   column that briefly responds to the objections; and (e) a blank column for the Court’s use. Before

                                   8   this list is filed, the parties shall meet and confer, in person, to consider eliminating duplicate

                                   9   exhibits, and to make a good faith effort to stipulate to admissibility. No party shall be permitted

                                  10   to offer any exhibit that is not disclosed in its exhibit list.

                                  11   H.      Use of Discovery Responses
                                  12           Excerpts of interrogatory responses, responses to requests for admission, and deposition
Northern District of California
 United States District Court




                                  13   testimony (with specific line references identified) that each party intends to present at trial shall

                                  14   be included as an appendix to the joint pretrial conference statement. If there are objections to the

                                  15   use of written responses, the parties should include a joint memorandum that briefly states the

                                  16   objecting party’s objection and the opposing party’s response. If there is an objection to the

                                  17   general subject matter of a deponent’s testimony, the objection should be made through a motion

                                  18   in limine. The Court expects the parties to meet and confer in good faith in an attempt to resolve

                                  19   specific objections before any statements are filed.

                                  20   I.      Motions in Limine
                                  21           The parties are directed to meet and confer in person to resolve any evidentiary disputes

                                  22   prior to filing motions in limine. Any motions in limine shall be filed by November 25, 2021,

                                  23   with oppositions due by December 02, 2021. For motions in limine that seek to exclude or limit

                                  24   expert testimony, each side may file one motion per expert. All other motions in limine shall be

                                  25   presented in a single brief per side. Reply briefs are not permitted.

                                  26   J.      Trial Briefs
                                  27           Each party shall file a trial brief, not to exceed 25 pages absent Court order, by November

                                  28   25, 2021. The trial briefs shall: (1) summarize the party’s theory of the case; (2) identify key
                                                                                            5
                                   1   evidence; and (3) provide the applicable legal standard, pursuant to Ninth Circuit authority, for all

                                   2   controlling issues of law, including foreseeable procedural and evidentiary issues.

                                   3   K.     Voir Dire
                                   4          In a jury trial, the parties shall file a joint set of requested voir dire to be posed by the

                                   5   Court, as well as any separate questions upon which counsel cannot agree, by November 25, 2021.

                                   6   These shall also be emailed to tshpo@cand.uscourts.gov in Microsoft Word format. Any question

                                   7   on which the parties cannot agree shall be marked as “disputed” and included within the joint set.

                                   8   Counsel will be allowed brief follow-up voir dire after the Court’s questioning.

                                   9   L.     Jury Instructions
                                  10          In a jury trial, the parties shall file a joint set of proposed jury instructions by November

                                  11   25, 2021. These shall also be emailed to tshpo@cand.uscourts.gov in Microsoft Word format.

                                  12   Jury instructions should conform to the Manual of Model Civil Jury Instructions for the Ninth
Northern District of California
 United States District Court




                                  13   Circuit. The instructions shall be ordered in a logical sequence, together with a table of contents.

                                  14   Any instruction on which the parties cannot agree shall be marked as “disputed” and included

                                  15   within the jointly submitted instructions, in the place where the party proposing the instruction

                                  16   believes it should be given. Argument for and against each disputed instruction shall be included

                                  17   on a separate page directly following the disputed instruction. At the close of Defendant’s case in

                                  18   chief the Court shall hear oral argument on the disputed jury instructions and will then render its

                                  19   rulings.

                                  20   M.     Proposed Verdict Forms
                                  21          In a jury trial, the parties shall file a joint proposed verdict form by November 25, 2021. If

                                  22   the parties are unable to stipulate to a verdict form, then each party or side shall submit a proposed

                                  23   verdict form. These shall also be emailed to tshpo@cand.uscourts.gov in Microsoft Word format.

                                  24   N.     Pretrial Conferences
                                  25          The Court shall hold an initial pretrial conference on December 16, 2021 at 10:00 a.m., in

                                  26   Courtroom G, 15th Floor, 450 Golden Gate Avenue, San Francisco, California. Lead counsel who

                                  27   will try the case must attend the pretrial conference. The purpose of the pretrial conference is for

                                  28   the Court to rule on any issues raised in the pretrial conference statement, motions in limine, and
                                                                                           6
                                   1   to discuss the trial of the case. The Court shall hold a final pretrial conference on January 13,

                                   2   2022 at 10:00 a.m. in Courtroom G, to address any outstanding trial issues.

                                   3   O.      Trial
                                   4           The Court shall conduct a jury trial in this matter. The trial shall commence on January 24,

                                   5   2022 (Trial schedule: Monday through Friday, 9:30 a.m. to 3:30 p.m.). The duration of the trial

                                   6   will be determined at the initial pretrial conference. In a jury trial, jury selection begins at 9:30

                                   7   a.m. on the first day of trial.

                                   8           The parties shall maintain their own exhibits during trial. Plaintiff(s) shall mark the

                                   9   exhibits numerically; Defendant(s) shall mark the exhibits alphabetically. Exhibits must be pre-

                                  10   marked with tags attached to the upper right-hand corner. Sample tags may be obtained from the

                                  11   Courtroom Deputy and are attached hereto. If a photo or chart is being used as an exhibit, the

                                  12   exhibit tag should be placed on the back side of the exhibit. The Court will only admit pre-marked
Northern District of California
 United States District Court




                                  13   exhibits which were listed on the earlier filed exhibit list. Seven days before the first day of trial,

                                  14   the parties shall submit the original pre-marked exhibits plus three copies (one for opposing

                                  15   counsel and two for the Court) in binders with appropriate label dividers. The exhibit binders are

                                  16   to be delivered to the Clerk’s Office.

                                  17           For any documents that will be shown to a witness but not admitted into evidence, the

                                  18   parties shall bring the original plus three copies of the documents. The original document will be

                                  19   handed to the Court during testimony and the copies will be given to the witness and opposing

                                  20   counsel during examination.

                                  21   P.      Transcripts
                                  22           Any party requesting a daily transcript and/or real time reporting shall contact Rick Duvall,

                                  23   Court Reporting Services Supervisor, at (415) 522-2079, at least 14 days in advance of the trial

                                  24   date.

                                  25   Q.      Courtroom Technology
                                  26           All parties are instructed to review the information regarding the use of courtroom

                                  27   technology and electronic evidence presentation, which is provided on the Court’s web site at

                                  28   http://cand.uscourts.gov/courtroomtech, and to prepare accordingly. Questions and/or requests to
                                                                                          7
                                   1   pre-test equipment should be sent to the courtroom deputy.

                                   2          If any party will utilize their own video recording equipment or demonstrative devices, a

                                   3   signed order will need to be obtained at least 14 days in advance of the trial or hearing date for the

                                   4   items to clear security.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: April 15, 2020

                                   8
                                                                                                     THOMAS S. HIXSON
                                   9                                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
                                                       United States District Court
                                                      Northern District of California




    28
         27
              26
                   25
                        24
                             23
                                  22
                                       21
                                            20
                                                 19
                                                      18
                                                           17
                                                                16
                                                                     15
                                                                          14
                                                                               13
                                                                                    12
                                                                                         11
                                                                                              10
                                                                                                   9
                                                                                                       8
                                                                                                           7
                                                                                                               6
                                                                                                                   5
                                                                                                                       4
                                                                                                                           3
                                                                                                                               2
                                                                                                                                   1




9
